                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
       v.                                )      CASE NO. 2:12-CR-87-WKW
                                         )                [WO]
GER DERRICK MONCRIEF                     )

       ORDER DENYING MOTION FOR SENTENCE REDUCTION
                 UNDER THE FIRST STEP ACT

      Before the court is Defendant Ger Derrick Moncrief’s pro se motion for a

reduction of sentence under the First Step Act of 2018. See Pub. L. No. 115-391,

132 Stat. 5194 (2018); (Doc. # 872.) Defendant contends that, under the First Step

Act, he is entitled to an additional seventy days of good-time credit. He moves the

court to award him this good-time credit “so that [he] may transition from the

halfway house to living [at] home to reside with [his] family and children . . . .”

(Doc. # 872, at 1.) The Government filed a response in opposition to the motion.

(Doc. # 873.) For the reasons that follow, the motion is due to be denied.

      In 2013, Defendant pleaded guilty to drug-trafficking offenses involving his

participation in a conspiracy to distribute cocaine base and cocaine hydrochloride.

He was sentenced to 108 months’ imprisonment and 5 years’ supervised release.

(Doc. # 663.) His sentence later was reduced to 87 months. (Doc. # 830.) Defendant

is serving the remainder of his sentence in a residential reentry center in
Montgomery, Alabama.           His projected release date is October 7, 2019.                See

www.bop.gov/inmateloc (last visited Oct. 2, 2019).

       The First Step Act became law on December 21, 2018. Section 102(b)(1) of

the First Step Act amended 18 U.S.C. § 3624(b), which governs the calculation of a

federal inmate’s good-time credit. Section 102(b)(1)’s revision permits a federal

inmate to earn up to 54 days in good time annually for each year of his or her

sentence.1 As explained by another district court,

       Prior to the First Step Act, calculation of good time credit by the BOP
       was based on the sentence an inmate actually serves, making 47 days
       per year the maximum amount of good time credit a prisoner could
       earn. Pursuant to the First Step Act, good time credit will be calculated
       based on the sentence imposed, not on the sentence an inmate actually
       serves, making 54 days per year the maximum amount of good time
       credit a prisoner could earn.

United States v. Daniels, No. 3:11CR1 (JBA), 2019 WL 2354388, at *1 (D. Conn.

June 4, 2019) (internal citations omitted)

       It is the responsibility of the Bureau of Prisons (“BOP”), though, not the

court’s, to calculate Defendant’s good-time credit. See United States v. Wilson, 503


       1
          The amendment was not yet operative when Defendant filed his motion in April 2019.
The effective date of this amendment was delayed pending the Attorney General’s completion of
the “risk and needs assessment system” mandated under § 101(a) of the First Step Act. See Wykoff
v. Woods, No. 2:19-CV-72-WHA, 2019 WL 2375257, at *2 (M.D. Ala. May 14, 2019) (citation
and internal quotation marks omitted) (noting that, if the Attorney General completes the
assessment at the end of the 210 days allotted, “section 102(b)(1) will not take effect until
approximately mid-July 2019”), report and recommendation adopted, No. 2:19-CV-72-WHA,
2019 WL 2375176 (M.D. Ala. June 4, 2019); see also First Step Act, § 101(a) (requiring the
Attorney General to release the new risk and needs assessment section within 210 days of the First
Step Act’s passage).

                                                2
U.S. 329, 335 (1992) (“After a district court sentences a federal offender, the

Attorney General, through the BOP, has the responsibility for administering the

sentence.”); Gonzalez v. United States, 959 F.2d 211, 212 (11th Cir. 1992) (“Courts

have original jurisdiction over imposition of a sentence. The Bureau of Prisons is,

however, responsible for computing that sentence and applying appropriate good

time credit.”). The First Step Act did not shift that responsibility from the BOP to

the court. Hence, this court lacks authority to grant Defendant the relief he seeks.

      Furthermore, even where an inmate contends that the BOP failed to correctly

calculate good-time credits, he or she must seek judicial relief through a writ of

habeas corpus under 28 U.S.C. § 2241. See United States v. Addonizio, 442 U.S.

178, 185–88 (1979) (“Section 2241 is the only statute that confers habeas

jurisdiction to hear the petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”); McCarthan v. Dir. of Goodwill Indus.-

Suncoast, Inc., 851 F.3d 1076, 1088–89 (11th Cir.) (en banc) (explaining that a

§ 2241 petition “cover[s] challenges to the execution of a sentence”), cert. denied,

138 S. Ct. 502 (2017). And he or she must first exhaust administrative remedies

through the BOP. See Davis v. Warden, FCC Coleman-USP, 661 F. App’x 561, 562

(11th Cir. 2016) (holding that a federal prisoner who seeks habeas corpus relief

under § 2241 “must exhaust available administrative remedies before he can obtain

relief”) (citing Santiago-Lugo v. Warden, 785 F.3d 467, 474–75 (11th Cir. 2015));


                                          3
Jones v. Woods, No. 2:19-CV-61-WHA, 2019 WL 2754731, at *2 (M.D. Ala. June

4, 2019) (finding that § 2241 was “the proper vehicle” for an inmate to challenge the

BOP’s calculation of good-time credit but denying as premature the defendant’s

motion under the First Step Act for an immediate award of good-time credits), report

and recommendation adopted, No. 2:19-CV-61-WHA, 2019 WL 2754488 (M.D.

Ala. July 1, 2019). Here, Defendant has not filed a § 2241 petition or shown that he

has exhausted his administrative remedies available within the BOP. In fact, when

Defendant filed his motion, the motion was premature because § 102(b)(1) of the

First Step Act was not yet in effect, see supra note 1, and the BOP had not re-

calculated his good-time credit.

      Accordingly, for these reasons, it is ORDERED that Defendant Ger Derrick

Moncrief’s pro se motion for a reduction of sentence under the First Step Act (Doc.

# 872) is DENIED.

      DONE this 4th day of October, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         4
